Citation Nr: 0307590	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  01-09090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 2000 RO decision which, in pertinent part, 
denied a claim for an increase in a 10 percent rating for 
service-connected headaches.  After a December 2002 Board 
decision on other issues, the Board developed additional 
evidence on the claim for an increased rating for headaches.


FINDINGS OF FACT

The veteran's service-connected headaches, last diagnosed as 
tension headaches, are manifested by complaints of frequent 
headaches for which he at times must rest and take Tylenol.  
The service-connected headaches produce impairment similar to 
the analogous condition of migraine with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  The service-connected 
headaches do not involve very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The veteran's headaches are 30 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.124a, 
Diagnostic Code 8100 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from 1951 to 1953, and his 
service medical records refer to headaches.  A post-service 
1953 VA examination noted headaches of undetermined cause.  A 
1953 RO decision granted service connection and a 10 percent 
rating for headaches.  In 2000 the veteran filed his current 
claim for an increased rating for headaches.

VA outpatient records from the 1990s to 2002 primarily refer 
to the veteran's numerous other ailments such as a low back 
condition, arthritis of multiple joints, cardiovascular 
problems including hypertension and peripheral vascular 
disease, gastrointestinal problems, ENT (ear, nose, and 
throat) problems, etc.  He was seen at the pain clinic for 
treatment of chronic pain associated with joint problems.  He 
was taking a number of medications for these ailments, 
including pain medication.  He was retired.  Just a few of 
these medical records contain mention of complaints or 
history of headaches, and such headache references are 
generally listed among complaints of unrelated ailments (see, 
e.g., outpatient records of July 2000, August 2000, November 
2000, May 2001, June 2001, August 2001, and October 2001).  
The veteran said he had headaches for about 50 years, that 
the headaches were improved with Tylenol, and that he did not 
have diplopia, photophobia, etc. with his headaches.  

A VA compensation examination for headaches was given in 
March 2003.  It was noted that the 73 year old veteran was 
retired.  He related that he had headaches for the past 50 
years, and that the headaches were now coming more frequent 
and were more severe.  He said he had daily headaches, which 
could occur at any time and without a precipitating event.  
He said he had severe headaches 5 days a week, lasting for 20 
to 30 minutes.  He said he would lie down and take Tylenol 
which alleviated the headache pain, and he was also taking 
medication for joint pain.  He said he would lie down when he 
got excited from the headaches.  The veteran said he could 
get up during severe headaches.  He said the headaches were 
located in the frontal and top areas of the head, and were 
band-like and vise-like in character.  The veteran noted that 
a few times a week he drove his wife to a clinic, and he did 
not have headaches during those clinic visits.  He said that 
one or twice a week his face would feel warm and he would get 
nauseous.  The examiner listed a number of the veteran's 
other ailments, and noted he had been seen in the pain clinic 
for joint problems.  Current physical examination was 
essentially normal as to headaches.  The diagnosis was 
chronic tension headaches.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for an increase 
in a 10 percent rating for headaches.  Relevant medical 
records have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155;  38 C.F.R. Part 4.

The veteran's headaches were diagnosed as tension headaches 
at the last VA examination.  He has not been diagnosed with 
the condition of migraine, although his headaches will be 
rated by analogy to migraine.  38 C.F.R. § 4.20.

Migraine is rated 10 percent when there are characteristic 
prostrating attacks averaging one in two months over the last 
several months.  Migraine is rated 30 percent when there are 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Migraine is rated 
50 percent when there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Most of the treatment records in recent years concern 
ailments other than headaches, with only incidental mention 
of headaches.  The 2003 VA examination primarily recites the 
veteran's subjective complaints of headaches, including the 
need to lie down and take Tylenol when headaches are severe, 
although he also relates that he is able to get up during 
these times.  While the veteran no doubt has headache 
episodes, it does not appear that such episodes, or at least 
not many of them, are of a magnitude as found in a 
characteristic prostrating attack of migraine headaches.  On 
the other hand, it appears that there has been some recent 
worsening of the headaches.  

Bearing in mind the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's headaches, last 
diagnosed as tension headaches, produce impairment similar to 
that found in the analogous condition of migraine with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  His tension 
headaches occur more often than this, but at a lower grade 
than a prostrating migraine attack; the aggregate impairment 
of his tension headaches approaches the impairment of a 
monthly prostrating migraine attack.  Such supports an 
increased rating to 30 percent under analogous Code 8100.  

An even higher rating of 50 percent for headaches is not 
warranted under this code, as it is not shown that the 
headaches involve very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  In this regard, headache episodes which are 
truly prostrating are not very frequent and are not 
prolonged.  Moreover, the veteran is retired from work and 
has numerous other ailments, and his headaches are shown to 
be only a minor hindrance in his earning ability.






ORDER

An increased rating, to 30 percent, for headaches is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

